Citation Nr: 1128714	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-36 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The appellant had verified active duty for training in the Naval Reserve from December 1971 to April 1972.  He also appears to have had additional service in the Naval Reserve with periods of active duty for training and/or inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

The Board notes that a November 2010 RO decision (issued in a supplemental statement of the case) apparently reopened and denied the appellant's claim for entitlement to service connection for bilateral hearing loss on a de novo basis.  The Board observes, however, that service connection for bilateral hearing loss was previously denied in a final August 2008 RO decision.  Therefore, the Board must address whether the appellant has submitted new and material evidence to reopen his claim for entitlement to service connection for bilateral hearing loss.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, received in August 2010, the appellant requested a hearing before the Board sitting at the RO (Travel Board hearing).  The Board notes, however, that in an August 2010 Appeal Hearing Options Election form, the appellant indicated that he solely wanted a personal hearing at the RO.  There is a notation in the record that the appellant failed to report for a personal hearing at the RO scheduled in November 2010.  

In a December 2010 statement to his representative, the appellant indicated that a formal hearing would be fine with him.  The appellant also reported that his representative advised him not to show up for the previous November 2010 RO hearing, as he was canceling the hearing until after the appellant's third hearing test was completed.  

In June 2011, the RO requested that the appellant clarify whether he would like to attend a hearing before the Board.  In a response received in July 2011, the appellant specifically requested a Travel Board hearing.  

As the appellant has requested a Travel Board hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the appellant for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


